 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER STRONG,                                No. 2:19-cv-01268 KJM GGH P
12                       Petitioner,
13            v.                                        ORDER
14   TAMMY FOSS,
15                       Respondent.
16

17

18            Petitioner has filed a traverse in this case which implicates exhaustion. ECF No. 17. That
19   is, petitioner is presently seeking relief in a case pending before the California Court of Appeal, in
20   which he seeks retroactive application of California Penal Code sections 188, 189. See Cal. Penal
21   Code § 1170.95 (permitting application of retroactive relief of the above sections in defined
22   circumstances). Specifically, petitioner seeks application of California Penal Code section 189
23   which restricts the formerly broader aspects of the felony murder rule. Because of the new
24   statutory sections and ongoing proceedings in state court, petitioner has opted not to brief his
25   previous contentions regarding application of the felony murder rule.
26            The parties shall relay their respective positions regarding exhaustion and/or a Rhines 1
27

28   1
         Rhines v. Weber, 544 U.S. 269 (2005).
                                                       1
 1   stay of these federal proceedings pending full exhaustion in state court. The parties may stipulate

 2   to a stay if they so desire. If petitioner permanently disclaims any desire to raise the new

 3   statutory sections’ application as an issue in this or any future federal habeas case, petitioner shall

 4   so state.

 5           The parties’ filing pursuant to this Order shall be made no later than January 27, 2020.

 6   IT IS SO ORDERED.

 7   Dated: January 21, 2020
                                                    /s/ Gregory G. Hollows
 8                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
